Citation Nr: 0915319	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-38 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for dermatographism.

2.  Entitlement to an initial compensable disability rating 
for corn/callosity of the right little toe.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1997 to March 
2004.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision issued in April 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which, inter alia, 
denied service connection for otitis media of the right ear 
and mechanical low back pain and granted service connection 
at noncompensable disability ratings for dermatographism and 
corn/callosity of the right little toe.  In July 2004, the 
Veteran's claims file was transferred to the RO in St. 
Petersburg, Florida.

The Veteran requested and was scheduled for a hearing on 
appeal before a Veterans Law Judge at the central office in 
Washington, D.C. in April 2006.  However, she submitted a 
written statement withdrawing her hearing request.  38 C.F.R. 
§ 20.704 (2008).

In February 2008, the Board denied service connection for 
otitis media of the left ear and mechanical low back pain, 
and remanded the issues of entitlement to initial compensable 
disability ratings for dermatographism and corn/callosity of 
the right little toe.  As the required development regarding 
these issues has been completed, they are again before the 
Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's service-connected dermatographism did not 
involve at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas, or required intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during a 12-month 
period.

2.  The Veteran's service-connected corn/callosity of the 
right little toe approximates the symptomatology of a 
moderate foot injury.  


CONCLUSION OF LAW

1.  The criteria for a compensable disability rating for 
dermatographism have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.10, 4.20, 4.27, 4.118, Diagnostic Codes 7899-
7806 (2008).    

2.  Resolving all doubt in favor of the Veteran, the criteria 
for a disability rating of 10 percent, but no higher, for 
corn/callosity of the right little toe have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic 
Codes 5284 (2008).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran received this notice in 
March 2008.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA medical records and 
lay statements have been associated with the record.  The 
appellant was afforded VA medical examinations in October 
2003 and April 2008.  Significantly, neither the appellant 
nor his or her representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2008).  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Evaluation of initial disability rating - dermatographism

The Veteran contends that her service-connected 
dermatographism is more severe than is reflected by her 
noncompensable disability rating and therefore warrants a 
compensable disability rating. 

The Veteran's service-connected dermatographism is rated 
under Diagnostic Codes 7899-7806.  Disabilities may be rated 
by analogy to a closely related disease where the functions 
affected and the anatomical location and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2008).  
Diagnostic Code 7806 pertains to dermatitis or eczema, and 
provides a noncompensable disability rating is warranted for 
dermatitis or eczema that involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and no more than topical therapy is required during the past 
12-month period, a 10 percent disability rating is warranted 
for dermatitis or eczema that involves at least 5 percent, 
but less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period, a 30 
percent disability rating is warranted for dermatitis or 
eczema that involves 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period, and a 60 
percent disability rating is warranted for dermatitis or 
eczema that involves more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806. 

At her October 2003 VA examination, the Veteran reported that 
she began having constant itching after an obstetrical 
delivery two years ago, leading to scratching and redness of 
the affected skin.  She reported that she used Atarax daily 
for his condition and found that it minimized her symptoms.  
She indicated that she still got an occasional itch and 
slight redness if she scratched her skin, but there were no 
more significant symptoms at the time of the examination.  
The examiner noted that she had been allergy tested, without 
identification of any specific allergens, but that she had 
not tried an exclusion diet.  She demonstrated her condition 
by scratching her forearm for the examiner, which led to 
slightly reddened linear marks along the tract of the 
scratching, but no welts or specific dermographic phenomena.  
Other than that skin sensitivity, there were no dermatologic 
abnormalities.  The diagnosis was dermatographism by history, 
well controlled with the use of medications.  

Medical records from the Naval Hospital in Jacksonville, 
Florida from February 2008 show that the Veteran had an 
allergic reaction on her whole body.  She reported that her 
whole body itched.  The examiner noted that the Veteran had 
dermatographia.  Her medications were noted to be Benadryl 
and omeprazole, for heartburn.  She was given Benadryl, 
prednisone, Claritin and an EpiPen.  

An April 2008 VA examination report shows that the Veteran 
reported a severe rash outbreak the month before for which 
she was seen at Jacksonville Naval Hospital, and that she was 
treated with a steroid shot and given Loratadine, Benadryl 
and Zantac.  The examiner noted that the course of her 
condition was intermittent and that the symptoms were 
itchiness, redness and dryness. There were no systemic 
symptoms.  The examiner noted that over the prior 12 month 
period, the Veteran had been treated with loratadine, 
Benadryl, Zantac and epinephrine, and that none of these were 
corticosteroid or immunosuppressive medications.  Upon 
examination, the Veteran had an area of reddened linear marks 
without welts at her left forearm caused by active 
scratching.  There were no raised areas, red skin wheals, 
angioedema or pigmentation changes.  The Veteran was gently 
scratched with the end of a tongue blade on the back and 
forearms and a slightly raised area of erythema developed 
over the next five minutes.  No wheeling was noted.  The 
examiner indicated that none of the exposed areas of the 
Veteran's body were affected and less than five percent of 
her whole body was affected.  The examiner noted that 
dermatographia was the most common form of physical urticaria 
and is a normal physiological response of the skin to an 
external stimulus.  Stroking, pressing or scratching the skin 
creates an exaggerated response.  The areas of the skin that 
are touched or scratched get a raised, red and itchy rash.  
The examiner noted that the percent of total area affected is 
going to depend on the total area receiving the provoking 
stimulus.  The diagnosis was dermatographism and urticaria on 
treatment without objective evidence of acute exacerbation.  

December 2008 private medical records show that the Veteran 
reported that she had an eight year history of dermatographia 
and that it had been bad enough for her to go to the 
emergency room because it covered most of her body and 
required steroids for treatment.  She indicated that there 
had been multiple times when there were welts over 60 percent 
of her body and that she took Benadryl and hydrocortisone 
daily.  

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected dermatographism does not meet the 
criteria for a compensable disability rating.  As noted 
above, to meet the criteria for a 10 percent disability 
rating, the Veteran's service-connected skin disability would 
need to show involvement of at least 5 percent, but less than 
20 percent, of the entire body or of exposed areas have 
required intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
less than six weeks during the past year.  However, the 
evidence of record does not reflect that the Veteran's 
dermatographism has involved more than 5 percent of the 
Veteran's skin or that it has required the use of systemic 
corticosteroid or immunosuppressive medications.  

The Board notes that the Veteran reported to the emergency 
room in February 2008 with an allergic reaction on her whole 
body when she was given Benadryl, prednisone, Claritin and an 
EpiPen; however, there is no evidence that this allergic 
reaction was caused by or related to her service-connected 
dermatographism.    

In addition, the April 2008 VA examiner noted that, at the 
time of the examination, none of the exposed areas of the 
Veteran's body were affected and less than five percent of 
her whole body was affected.  In terms of the use of 
medication, the April 2008 VA examiner noted one instance 
when the Veteran was treated with a cortisone shot, due to an 
allergic reaction.  The examiner noted that the course of her 
condition was intermittent, that there were no systemic 
symptoms and that over the prior 12 month period, the Veteran 
had been treated with loratadine, Benadryl, Zantac and 
epinephrine.  

In December 2008, the Veteran reported that there had been 
multiple times when there were welts over 60 percent of her 
body.  However, in light of the April 2008 VA opinion, the 
Board finds that this symptomatology would not approximate 
involvement of 5 percent of the Veteran's skin as it is 
contemplated in the rating criteria.  The April 2008 VA 
examiner indicated that, due to the Veteran's service-
connected dermatographism, stroking, pressing or scratching 
the skin creates an exaggerated response, in that the areas 
of the skin that are touched or scratched get a raised, red 
and itchy rash.  The percent of total area affected would 
depend on the total area receiving the stimulus.  As such, 
this does not meet the criteria of involving at least 5 
percent of the Veteran's skin.  

The Board notes that, in December 2008, the Veteran indicated 
that she used hydrocortisone cream daily.  The criteria for 
the Veteran's noncompensable disability rating include use of 
no more than topical therapy over the previous 12 month 
period.  There is no evidence that the Veteran's 
dermatographia covers more than 5 percent of her body or of 
exposed areas, and no evidence that the Veteran has required 
intermittent use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  As such, a compensable 
disability rating for the Veteran's service-connected 
dermatographism is denied.  38 C.F.R. § 4.118, Diagnostic 
Code 7806.

The Board has considered rating the Veteran's service-
connected dermatographism under other Diagnostic Codes in 
order to provide the Veteran with the highest rating 
available to him.  However, it does not appear that the 
Veteran's service-connected dermatographism causes 
disfigurement of the head, face or neck or approximates scars 
that are deep and cause limited motion, scars that cover an 
area of 144 square inches, scars that are superficial and 
unstable or painful upon examination or scars that cause 
limitation of function of the effected part.  38 C.F.R. § 
4.118, Diagnostic Codes 7800 through 7805 (2008).   

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
noncompensable disability rating for her service-connected 
dermatographism.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's disability is currently resulting 
in frequent hospitalizations or marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2008).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the Veteran's 
claim for an initial compensable rating for her 
dermatographism, the "benefit-of-the-doubt" rule is not 
applicable and the Board must deny her claim.  See 38 
U.S.C.A. § 5107(b).

Evaluation of initial disability rating - corn/callosity of 
the right little toe

The Veteran's service-connected corn/callosity of the right 
little toe is rated at a  noncompensable disability rating 
under Diagnostic Code 7819, which provides that benign skin 
neoplasms are rated as disfigurement of the head, face, or 
neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or rated on impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7819. 

An October 2003 VA examination report shows that the Veteran 
had a prominent corn on the lateral aspect of the right 
pinkie toe, which was painful.  She had tried corn pads and 
corn liquid without any relief or improvement.  The presence 
of the corn was on the lateral dorsal aspect of the right 
fifth toe.  It was prominent, with elevation from the 
surrounding skin of four to five millimeters.  It was 
approximately one centimeter in diameter.  There were no 
signs of infection and there had been no surgical treatment.  
The diagnosis was corn of the right pinkie toe.  

An April 2005 VA medical record shows that the Veteran 
complained of pain to her right fifth toe which had been 
present for several months but had worsened over the previous 
few weeks.  She was diagnosed with hammertoe of her right 
fifth toe.  June 2005 VA medical records show that the 
Veteran's right fifth toe was contracted with adductovarus 
rotation and was semi-rigid in nature.  The right fifth toe 
was tender to palpation on the proximal interphalangeal 
joint.  The Veteran indicated that she had undergone 
conservative therapy for her toe and it had been 
unsuccessful.  She was unwilling to try conservative therapy 
and reported to the examiner that the wished to have the 
surgical correction as previously scheduled.  The examiner 
noted that the Veteran wanted to have a hammertoe operation 
on her right fifth toe.  X-rays showed that the Veteran had 
no fracture or dislocation and had good osseous integrity.  
There were mild digital contractures in the fourth and fifth 
toe of the right foot.  The impression was hammer toe of the 
right fifth toe and capsulitis.  Another VA medical record 
from later in June 2005 shows that the Veteran's right fifth 
toe was in significant adductovarus rotation with a painful 
hyperkeratotic lesion noted over the proximal interphalangeal 
joint.  The Veteran underwent an operation for the hammertoe 
of her right fifth toe in August 2005.  Follow-up medical 
records in August and September 2005 show that the Veteran 
was status post hammertoe arthroplasty of the right fifth 
digit. X-rays shows a bone resection of the head of the 
proximal phalanx of the right fifth toe, with good anatomic 
position postoperatively.  

An April 2008 VA examination report shows that the Veteran 
had pain in the dorsum of the right fifth toe.  The examiner 
noted that she had surgery on her right toe.  Upon 
examination, the Veteran had no pain, swelling, heat, 
redness, stiffness, fatigability, weakness or lack of 
endurance of her right foot.  She had flare-ups which varied 
with the types of activity and show type which occurred at 
least a few times per month.  The duration was usually less 
than one day.  The precipitating factors were wearing tight 
shoes and walking for an extended time.  She was able to 
stand for about 15 to 30 minutes, and was able to walk more 
than a quarter mile and less than one mile.  The examiner 
noted a small hypo-pigmented area of skin at the dorsum of 
the fifth right toe.  No toe callosities or corns were noted.  
The diagnosis was status post surgical removal of right fifth 
toe callous formation.  The examiner noted that it had 
significant effects on her general occupation as a student, 
in that she had decreased mobility and pain.  In addition, 
her service-connected right fifth toe disability had a 
moderate effect on her chores, shopping, exercise, recreation 
and travelling.  

Based upon the evidence of record, the Board finds that the 
Veteran does not warrant a higher disability rating under 
Diagnostic Code 7819.  The Veteran's right toe disability 
does not cause disfigurement of the head, face or neck or 
approximate scars that are deep and cause limited motion, 
scars that cover an area of 144 square inches, scars that are 
superficial and unstable or painful upon examination or scars 
that cause limitation of function of the effected part.  38 
C.F.R. § 4.118, Diagnostic Codes 7800 through 7805, 7819 
(2008).   
  
The Board has considered whether rating the Veteran's right 
toe disability under the criteria for disabilities of the 
foot would provide her with a higher disability rating.  
Under Diagnostic Code 5284, a 10 percent rating is warranted 
for a moderate foot injury and a 20 percent rating is 
warranted for a moderately severe foot injury. 
38 C.F.R. § 4.72.  The words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.  It should also be noted that use of 
terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The General Counsel noted in a precedent opinion dated August 
14, 1998, that Diagnostic Code 5284 is a more general 
Diagnostic Code under which a variety of foot injuries may be 
rated; that some injuries to the foot, such as fractures and 
dislocations for example, may limit motion in the subtalar, 
midtarsal, and metatarsophalangeal joints; and that other 
injuries may not affect range of motion. Thus, General 
Counsel concluded that, depending on the nature of the foot 
injury, Diagnostic Code 5284 may involve limitation of motion 
and therefore require consideration under 38 C.F.R. §§ 4.40 
and 4.45. VAOPGCPREC 9-98.  Thus, the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993)

Overall, the Board finds that the Veteran's symptoms of her 
service-connected right fifth toe disability approximate a 
moderate foot injury, and warrant a 10 percent disability 
rating.  The Board notes that the Veteran had a prominent, 
painful corn on her right fifth toe which required surgery in 
August 2005.  At her April 2008 VA examination, the Veteran 
indicated that she had decreased mobility and pain and the 
examiner noted that her tight toe disability had significant 
effects on her general occupation as a student and a moderate 
effect on her chores, shopping, exercise, recreation and 
travelling.  

Thus, resolving all benefit of the doubt in favor of the 
Veteran, the Board finds that her right toe disability has 
more nearly approximated a moderate foot injury over the 
entire appeals period and therefore warrants a 10 percent 
disability rating under Diagnostic Code 5284.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  

Th Board has considered rating the Veteran's service-
connected right fifth toe disability under other Diagnostic 
Codes relating to disabilities of the feet.  However, the 
Diagnostic Codes pertaining to foot disabilities which offer 
disability ratings in excess of 10 percent pertain to 
acquired flatfoot, claw foot and malunion or nonunion of the 
tarsal or metatarsal bones.  There is no evidence that the 
Veteran's right fifth toe disability is manifested by these 
disorders.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 
5283 (2008).

The Board notes that the medical evidence demonstrates 
consistently and throughout that, over the entire appeals 
period, the Veteran meets the criteria for a 10 percent 
disability rating for her service-connected corn/callosity of 
the right little toe.  Fenderson, supra.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's right fifth toe disability is 
currently resulting in frequent hospitalizations or marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  Bagwell,  
Shipwash, supra. 








ORDER

An initial compensable disability rating for dermatographism 
is denied.

A disability rating of 10 percent for corn/callosity of the 
right little toe is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


